                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             NORTHERN DISTRICT OF ILLINOIS


RICARDO BOUTO,                                     )
                                                   )
                 Plaintiff,                        )
                                                   )
                 v.                                )                Case No: 19-cv-2441
                                                   )                Judge Robert M. Dow, Jr.
                                                   )                Magistrate Judge Susan E. Cox
REYNALDO GUEVARA, et al.,                          )
                                                   )
                 Defendants.                       )

                      AMENDED MEMORANDUM OPINION AND ORDER1

         For the reasons discussed below, Defendant City of Chicago’s (the “City”) Motion to

Bifurcate Monell Claims and to Stay Monell Discovery [83] is denied without prejudice. Status

conference set for 2/25/20 at 9:30 a.m. In light of this ruling, the fact discovery deadline of 8/14/20

is hereby stricken, and the parties are ordered to submit a Joint Discovery Plan to this Court’s

proposed order inbox on or before 2/20/20 that outlines the fact discovery schedule in this matter.

                                             BACKGROUND

        Plaintiff Ricardo Bouto brings this case pursuant to 42 U.S.C. § 1983, alleging that several

Chicago Police Officers (the "Officer Defendants") framed him for murder in 1993, leading to his

wrongful conviction and incarceration. [Dkt. 85 at 1.] Plaintiff contends that the Officer

Defendants and former Cook County State’s Attorney Kevin Hughes “participated in an elaborate,

premeditated scheme to frame him by manipulating multiple eyewitnesses through improper

identification procedures and ultimately fabricating a confession through a jailhouse informant.”

[Dkt. 83 at 1.] In addition to his claims against the Officer Defendants and Hughes, Plaintiff



1
 The Court issues this Amended Memorandum Opinion and Order to correct erroneous citations in the original. The
substance of the Court’s opinion remains the same.

                                                       1
alleges that the City’s policies and practices led to his wrongful conviction; for example, Plaintiff

asserts that “the City maintained a policy and practice of failing to discipline police officers such

as Defendant Guevara, allowing them to operate with impunity,” and “also had a practice of

suppressing exculpatory information that was kept from criminal defendants and their attorneys.”

[Dkt. 85 at 1.]

       The City filed the instant motion seeking to bifurcate the Monell claims against the City

from the claims against the Hughes and the Officer Defendants pursuant to Federal Rule of Civil

Procedure 42(b), and to stay all Monell discovery. That motion is fully briefed and ripe for

disposition. For the reasons discussed more fully below, the Court denies the City’s motion

without prejudice.

                                          DISCUSSION

       Rule 42(b) authorizes the Court to order a separate trial of one or more separate claims,

“[f]or convenience, to avoid prejudice, or to expedite and economize.” Because litigating a case

in a piecemeal fashion is likely to cause delay, bifurcation is the exception and not the rule. A.L.

Hansen Mfg. Co. v. Bauer Products, Inc., 2004 WL 1125911, at *2 (N.D. Ill. May 18, 2004). The

last ten years of bifurcation jurisprudence in the Seventh Circuit demonstrates that “[i]t is clear

that the weight of authority holds that bifurcation is now heavily disfavored” in cases such as the

instant suit. Awalt v. Marketti, 2012 WL 1161500, at *10 n.2 (N.D. Ill. Apr. 9, 2012) (collecting

cases). In determining whether to bifurcate, the Court must first consider whether separating the

claims would prevent prejudice to the moving party or promote judicial economy; only one of

these criteria need be met. Chlopek v. Fed. Ins. Co., 499 F.3d 692, 700 (7th Cir. 2007). If one of

those conditions is met, the Court may order bifurcation, provided that doing so does not prejudice

the non-moving party or violate the Seventh Amendment. Id.



                                                  2
         This case is one of several similar cases currently being litigated in the Northern District

of Illinois, alleging that Defendant Guevara and his colleagues in Area Five of the Chicago Police

Department framed a number of individuals for crimes they did not commit. See, e.g., Gomez v.

Guervara, 18-cv-3335; Sierra v. Guevara, 18-cv-3029; Rodriguez v. Guevara, 18-cv-7591;

Serrano v. Guevara, 17-cv-2869; Montanez v. Guevara, 17-cv-4560. In fact, this Court has several

of those cases on its docket for discovery management, and has already decided a motion to

bifurcate Monell claims in a similar case. See Rodriguez v. City of Chicago, 2019 WL 4278501,

18-cv-7951, at *2 (N.D. Ill. Sept. 10, 2019); aff’d Rodriguez v. City of Chicago, 2019 WL 6877598

(N.D. Ill. Dec. 17, 2019) (Rowland, J.). Many of the arguments raised in the instant motion were

raised in the bifurcation motion by the City in Rodriguez, and rejected by this Court.

         The Court once again believes that the City has a valid argument that it might be prejudiced

by trying the Monell claims and individual claims together, thereby causing jury confusion and a

possibility that the jurors will punish the City for any findings it makes against the Officer

Defendants. Nonetheless, the Court does not feel that the prejudice to the City is either acute or

imminent, especially as it relates to Monell discovery (as opposed to trying the claims together to

one jury). As the Court noted in Rodriguez, the burden of Monell production is lessened by the

numerous similar cases that have required Monell discovery that is very likely to overlap with the

Monell discovery in the instant matter.2 As the Court stated in Rodriguez:

                  This is not the first case in which this discovery has been produced.
                  As noted, it is one of several cases alleging the same pattern and
                  practice of fabricating incriminating evidence and hiding
                  exonerating evidence against a similar group of Chicago Police
                  Officers that is currently being litigated in several courts in the
                  Northern District of Illinois. At least one of these cases, Rivera, has
                  already been tried to a jury, and gone through Monell discovery. As

2
 Many of the points raised in City’s brief regarding the Monell discovery are aimed at the breadth, scope, and potential
burden of Monell discovery sought by Plaintiff. [See Dkt. 83 at 2-4.] Those arguments are more properly framed in
a motion for protective order, and are not a valid reason to bifurcate or stay Monell discovery.

                                                           3
                 such, much of the discovery on Monell liability has already been
                 done by the City at least once, and it will not need to expend
                 significant time or resources to complete it. Any prejudice to the
                 City that comes from trying the case jointly is outweighed by the
                 prejudice to Plaintiff, as discussed below, and also because any
                 prejudice can be cured either through limiting instructions during
                 the trial or by bifurcating the case for trial at a later date.

2019 WL 4278501, at *2.

        However, as noted above, finding that the City would be prejudiced by denying bifurcation

only satisfies the first portion of the relevant test, and the Court must still consider whether

bifurcation would prejudice the Plaintiff, or violate the Seventh Amendment.3

        Because bifurcation is likely to prejudice the Plaintiff, the Court does not believe that it is

appropriate to bifurcate the Monell claims at this time, or that the Court should stay Monell

discovery. The City argues that Plaintiff will not suffer any prejudice from bifurcation because

there is no additional monetary benefit to Plaintiff from winning on his Monell claims, if he

prevails on his claims against the Officer Defendants. This argument was considered and rejected

by the Court in Rodriguez:

                 This argument presupposes that Plaintiff's only interest in this case
                 is monetary. As another court in this district noted when ruling on
                 a motion to bifurcate in one of the aforementioned companion cases,
                 Plaintiff "has a profound interest in pursuing his claims with an eye
                 toward institutional reform," and "a judgment naming the city itself
                 and holding it responsible for its policies may have a greater
                 deterrent effect than a judgment against a police officer that is paid
                 by the city." Gomez v. Guevara, 18-cv-3335, (N.D. Ill. Apr. 8,
                 2019). The Court finds that delaying resolution of that goal by
                 bifurcating and staying Monell discovery would prejudice Plaintiff
                 more significantly than the City at this time.

2019 WL 4278501, at *2.



3
  The Court also does not believe that bifurcating Monell claims or discovery would serve the interests of judicial
economy; the Court stands by the reasons articulated in its opinion in Rodriguez. See Rodriguez, 2019 WL 4278501,
at *2 n.1.

                                                        4
       The City further argues that Plaintiff’s claims regarding the non-monetary benefits that he

would derive from victory in his Monell claims are not persuasive because Plaintiff has not sought

any equitable or injunctive relief. [Dkt. 83 at 11.] Again, this argument misunderstands the policy

value in a finding that the City’s policy and practices were constitutionally deficient, and the

precedential value of such findings for other plaintiffs in future cases who might seek to hold the

City liable for similar policies. If Plaintiff is successful in his Monell claims, it may spur

institutional changes in the City’s policies and procedures, which has significant interest to

Plaintiff. Therefore, the Court rejects this argument as well.

       Finally, the City argues that bifurcation is required because “it is not possible for a jury to

find Monell liability against the City without first finding Defendant Officers liable because of the

nature of the constitutional violations alleged.” [Dkt. 83 at 5.] In the Seventh Circuit, “a

municipality can be held liable under Monell, even when its officers are not, unless such a finding

would create an inconsistent verdict.” Thomas v. Cook County Sheriff’s Dept., 604 F.3d 293, 305

(7th Cir. 2009). This argument has been posited and rejected by other courts in this district in the

other Area Five cases. For instance, in Gomez, the court reasoned:

               [W]ith respect to the evidence suppression allegations, the jury
               could presumably find that the Defendant Officers put the evidence
               in its proper place within the Chicago Police Department files, but
               that the City had no mechanism for guaranteeing that those files
               were turned over in the litigation process. This finding would not be
               contingent on the jury determining that the individual officers
               intentionally suppressed evidence. . . . Divergent findings between
               the Defendant Officers and the City are not necessarily inconsistent
               of one another. Therefore, Gomez's asserted Monell claim could
               still proceed independent of the Defendant Officers individual
               liability.

18-cv-3335, Dkt. 65 at 7 (N.D. Ill. Apr. 8, 2019).




                                                 5
       The Court agrees with the reasoning articulated in Gomez, and does not believe that

Plaintiff need necessarily prove that the Defendant Officers were individually liable for

constitutional violations for Plaintiff to succeed on his Monell claims. Therefore, it rejects the

City’s argument on this issue as well.

       Because the Court finds that bifurcation would prejudice the Plaintiff, and that such

prejudice outweighs any potential prejudice to the City, the Court denies the Motion to Bifurcate

Monell Claims and to Stay Monell Discovery [83]. However, that denial is without prejudice, and

the Court believes that a renewed motion to bifurcate trial might be viable after the case progresses

through discovery and any dispositive motions.

                                          CONCLUSION

       For the reasons discussed above, Defendant City of Chicago’s (the “City”) Motion to

Bifurcate Monell Claims and to Stay Monell Discovery [83] is denied without prejudice. Status

conference set for 2/25/20 at 9:30 a.m. In light of this ruling, the fact discovery deadline of 8/14/20

is hereby stricken, and the parties are ordered to submit a Joint Discovery Plan to this Court’s

proposed order inbox on or before 2/20/20 that outlines the fact discovery schedule in this matter.




ENTERED:

Date: 2/27/2020



_____________________________________
U.S. Magistrate Judge, Susan E. Cox


                                                  6
